Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 04/14/2021 in which claims 02-06 are pending ready for examination.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 1 directed to a method of making a microfluidic chip non-elected without traverse.  Accordingly, claim 1 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been cancelled. 




Allowable Subject Matter
Claims 2-6 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 2, none of the prior arts alone or in combination discloses an apparatus for manufacturing a microfluidic chip with a femtosecond plasma grating, wherein the apparatus comprises a plasma grating optical path, a microchannel processing platform, and a hydrofluoric acid ultrasonic cell;
the plasma grating optical path comprises a femtosecond pulse laser, an optical splitter, a first time domain delay controller, a second time domain delay controller, a first reflected laser beam, a second reflected laser beam, a transmitted laser beam, a first displacement platform, a second displacement platform, a first plano-convex cylindrical lens, a second plano-convex cylindrical lens, a first diaphragm, a second diaphragm, a plano-convex circular lens, and a plurality of planar mirrors;
the microchannel processing platform comprises quartz glass, a three-dimensional electronically controlled displacement platform, a first convex lens, a second convex lens, a third convex lens, a fourth convex lens, a first CCD camera, and a second CCD camera;
the optical splitter is configured as a combination of a half-wavelength wave plate and a polarization beam splitter, or as a microarray mirror, a single planar beam splitter, or a plurality of planar beam splitters;
the first time domain delay controller comprises a fourth planar mirror, a fifth planar mirror, and the first displacement platform, and is configured to control an optical path difference between the reflected laser beam and the transmitted laser beam; the second time domain delay controller comprises a ninth planar mirror, a tenth planar mirror and the second displacement platform, and is configured to control an optical path difference between the reflected laser beam and the transmitted laser beam; and 
the first and second diaphragms are rectangular or circular, and configured to constrain a size of a light spot passing through the diaphragms and control a number and distribution of optical filaments in the plasma grating.
The closest prior art, Schmidt (US 2015/0110150 A1) discloses a frequency domain thermoreflectance (FDTR) imaging of a thermophysical property or a set of thermophysical properties of a sample. Schmidt does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 2; therefore, it will not be proper to combine this prior art with another because there will be no teaching, suggestion, or motivation to combine the references,
Claims 3-6 are allowed due to their dependency of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886